Title: From Benjamin Franklin to Mrs. ——— Shrowdy, 13 July 1780
From: Franklin, Benjamin
To: Shrowdy, Mrs. ——


Madam,
Passy, July 13th. 1780
Messrs. Foulke and Fox having signified to me your Desire of going to England in some of the Cartel Ships from L’Orient and requested me to obtain for you, Monsr. De Sartine’s Permission.— Herewith I have the honour of Sending you a Letter from that Minister to Monsr. de La Granville, by which you will find he has been pleased to grant your Request, and has given Orders accordingly.
With great Respect, I have the honour to be Madam Your most obedient and most humble Sert.
Mrs. Shrowdy.
